Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered January 6, 1987, convicting him of driving while intoxicated as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that because he was indigent and could not afford to enter an in-patient alcoholism rehabilitation program before sentencing, he was deprived of his constitutional right to equal protection when the court sentenced him to 14 weekends in jail.
The defendant’s contention is without merit.
The minutes of the plea agreement make no mention of a promise that the defendant could discharge his debt to society by participating in an in-patient rehabilitation program, and this court may not recognize any off-the-record promises allegedly made to the defendant which are otherwise contradicted by the record (see, Matter of Benjamin S., 55 NY2d 116, 120). The record indicates that the defendant received the sentence for which he bargained (see, People v Lawton, 144 AD2d 584; People v Kazepis, 101 AD2d 816).
In any event, as the defendant has already served his jail term, any issue concerning it is academic (see, People v Owen, 89 AD2d 898; People v Fields, 79 AD2d 991; People v Charles Lee W., 77 AD2d 608). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.